DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Jonathan Hollm on 1/25/2022.
The application has been amended as follows: 

Claim 7, line 11, the limitation “the vessel” has been replaced with –the double-wall vessel--.

Claim 7, line 12, the limitation “the exterior of the vessel” has been replaced with –an exterior of the double-wall vessel--.

Claim 7, line 13, the limitation “the vessel” has been replaced with –the double-wall vessel--.

Claim 7, line 17, the limitation “the vessel” has been replaced with –the double-wall vessel--.



Allowable Subject Matter
Claims 1-8 and 10-17 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach the liquid nitrogen-based cooling system according to claim 1, further comprising “wherein the first vessel is a double-wall vessel and the plurality of coils are arranged on the exterior of the double-wall vessel, thereby transferring heat with the liquid nitrogen.”; the prior art of record does not teach the method for cooling a device or region of space requiring cooling according to claim 7, further comprising wherein the coils “pass around the exterior of the vessel to thereby transfer heat to the liquid nitrogen and cause at least a portion of the liquid nitrogen to vaporize within the vessel”; the liquid nitrogen-based cooling system according to claim 13, further comprising wherein “a plurality of coils arranged in heat-transferring relationship around the exterior of the first vessel to transfer heat with the liquid nitrogen, the plurality of coils forming a portion of the closed-loop cooling circuit through which the second heat-absorbing medium circulates”.  
It would not have been obvious to one of ordinary skill in the art before the Applicant’s claimed invention to have modified the combination of Sellers (US 7,301,343) in view of Laskaris et al. (US 6,438,969), since both Sellers and Laskaris are both concerned with achieving good heat transfer between first and second fluids by the plurality of coils being within the liquid cryogen, wherein it is the Examiner’s position that 
Itoh (US 6,107,905) teaches much of the structure claimed except cannot be modified such that that the second heat transfer fluid cannot be non-cryogenic and the first vessel is explicitly a single walled vessel such that there is good heat transfer between the liquid nitrogen and the plurality of coils.

The closest prior art of record is discussed below.

Sellers teaches a cooling system (Fig. 3 and 5), comprising:
a heat sink (504) comprising a first heat absorbing medium (Fig. 5, coolant from the “Primary source of coolant“);
a closed-loop cooling circuit (loop comprising 314 and 316) through which circulates a non-cryogenic second heat-absorbing medium (propylene glycol, column 2, lines 3-8), the closed-loop cooling circuit being configured and arranged such that the second heat-absorbing medium flows toward and absorbs heat from a device (gradient coils, column 2, lines 3-8) to be cooled and then back toward the heat sink, the closed-loop cooling circuit further being arranged in heat-exchanging relationship with the heat 


    PNG
    media_image1.png
    543
    819
    media_image1.png
    Greyscale

Figure 1: Fig. 3 of Sellers.

Laskaris teaches a liquid nitrogen-based cooling system (Fig. 3), comprising:
a heat sink (comprising 60 and “cryorefrigerator” 66; see column 2, lines 37-40, “The liquid cryogen in the storage tank is cooled by a re-condenser cryorefrigerator.”) containing a first heat-absorbing medium (76) comprising a supply of liquid nitrogen (column 2, lines 43-46, “The liquid cryogen may be nitrogen.”);
a closed-loop cooling circuit (comprising 62 and 64) through which circulates a second heat-absorbing medium (gas heat absorbing medium within 62 and 64 
a refrigeration subsystem (comprising 66 and 70) arranged relative (within vessel 60) to the heat sink to condense nitrogen that has vaporized within the heat sink back into liquid nitrogen (column 5, lines 28-35, “Single or multiple cryorefrigerator units (only one is shown in FIG. 3) may be used to recondense the vapor 68 in the storage tank”) and return the condensed nitrogen to the supply of liquid nitrogen (when cryorefrigerator recondenses vapor (68), the recondensed vapor falls back in to liquid nitrogen 76); wherein the heat sink comprises at least a first vessel (60) in which the liquid and vaporized nitrogen are confined, such that the nitrogen cycles between its liquid and vapor phases within the confines of the first vessel, and a plurality of coils (58) arranged in heat-transferring relationship with the liquid nitrogen, the plurality of coils forming a portion of the closed loop cooling circuit through which the second heat- absorbing medium circulates.


    PNG
    media_image2.png
    737
    1014
    media_image2.png
    Greyscale

Figure 2:  Fig. 3 of Laskaris.

Zia et al. (US 2009/0071171) teaches a refrigeration subsystem (Fig. 1, 58) which liquefies evaporated cryogenic liquid (10) stored in cryogenic liquid vessel 12, wherein the vessel is double walled (20 and 22, includes an insulation material (18) between the double walls, which is an aerogel (see paragraph 0015); which regulates heat transfer into and out of the vessel do to insulating properties.


    PNG
    media_image3.png
    644
    834
    media_image3.png
    Greyscale

Figure 3:  Fig. 1 of Zia.

Loveday teaches a plurality of coils (Fig.1, 35) wrapped around the exterior of a double walled vessel (comprising 10), wherein fluid flowing through coil 35 and the bath within the vessel transfer heat.  It is important to note that the fluid in the bath and the fluid in the coil are the same.


    PNG
    media_image4.png
    498
    937
    media_image4.png
    Greyscale

Figure 4:Fig. 1 of Loveday

Hofmann teaches a first vessel (Fig. 1) which is a double-wall vessel (wall 3 and 10) and a plurality of coils (13) are arranged on the exterior of the double-wall vessel, thereby transferring heat between two separate cryogenic fluid, one within the vessel and one flowing through the coils.

Itoh teaches a liquid nitrogen (Fig. 5, 5) cooling system, comprising:
a heat sink (comprising portion cryostat 13 where heat pipe 30 is attached) containing a first heat-absorbing medium (5) comprising a supply of liquid nitrogen (liquid nitrogen 5);
a closed-loop cooling circuit (heat pipe 30) through which circulates a second heat- absorbing medium (cryogen), the closed-loop cooling circuit being configured and arranged such that the second heat-absorbing medium flows toward and absorbs heat 
a refrigeration subsystem (7) arranged relative (near to) to the heat sink to condense nitrogen that has vaporized within the heat sink back into liquid nitrogen and return the condensed nitrogen to the supply of liquid nitrogen;
wherein the heat sink comprises at least a first vessel (cryostat 13) in which the liquid and vaporized nitrogen are confined, such that the nitrogen cycles between its liquid and vapor phases within the confines of the first vessel, and a plurality of coils (annotated by Examiner in Figure 5) arranged in heat-transferring relationship with the liquid nitrogen, the plurality of coils forming a portion of the closed-loop cooling circuit (portion which are the plurality of coils attached to the cryostat) through which the second heat-absorbing medium circulates.


    PNG
    media_image5.png
    637
    774
    media_image5.png
    Greyscale

Figure 5: annotated Fig. 5 of Itoh.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIK MENDOZA-WILKENFELD whose telephone number is (571)272-9674. The examiner can normally be reached M-F: 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on (571) 270-7740. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763